      Case 1:18-cv-03242-RMP      ECF No. 13   filed 07/20/20    PageID.119 Page 1 of 4




 1                                                                    FILED IN THE
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON

 2
                                                                Jul 20, 2020
 3                                                               SEAN F. MCAVOY, CLERK




 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    KEYBANK NATIONAL
      ASSOCIATION, an Ohio                        NO: 1:18-CV-3242-RMP
 8    corporation,
                                                  ORDER GRANTING PLAINTIFF’S
 9                             Plaintiff,         MOTION FOR DEFAULT
                                                  JUDGMENT
10          v.

11    SIERRA PETROLEUM, INC, a
      Washington corporation; and
12    DUSTIN R. RAMSEY, a Washington
      resident,
13
                               Defendants.
14

15         BEFORE THE COURT is Plaintiff’s Motion for Default Judgment, ECF No.

16   10. On May 14, 2020, the Court issued an Order holding the instant Motion in

17   abeyance. ECF No. 11. The Court concluded that, while default judgment is

18   appropriate, Plaintiffs had not provided sufficient documentation to support the

19   damages alleged in their verified complaint. In response, Plaintiffs provided

20   documentation to support their alleged damages, as well as their request for

21


     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT ~ 1
      Case 1:18-cv-03242-RMP      ECF No. 13    filed 07/20/20   PageID.120 Page 2 of 4




 1   attorney’s fees and costs. The Court has reviewed the supporting documentation and

 2   is fully informed.

 3         The Court already has discussed the merits of Plaintiff’s Motion for Default

 4   Judgment and found that entering default judgment is appropriate here. See ECF

 5   No. 11. Upon review of Plaintiff’s supplemental documentation, the Court finds

 6   that Plaintiff has established that Defendants Sierra Petroleum, Inc. and Dustin R.

 7   Ramsey are in arrears to Plaintiff in the amount of $298,698.46. This figure

 8   consists of the $250,000 principal loan amount, $45,325.34 in interest, and

 9   $3,373.12 in late charges and annual administration fees which have accrued over

10   1,371 days. See ECF No. 12-1 at 2.

11         Pursuant to Federal Rule of Civil Procedure 54(c), “A default judgment must

12   not differ in kind from, or exceed in amount, what is demanded in the pleadings.”

13   Fed. R. Civ. P. 54(c). The Court acknowledges that the amount Plaintiff seeks is

14   greater than the amount listed in the complaint, which was $268,185.60. However,

15   because the complaint requested “accruing interest and fees,” in addition to the

16   specific amount listed, the Court finds that the judgment amount requested by

17   Plaintiff does not violate Rule 54(c). See Merrifield v. Miner’s Inn Restaurant &

18   Lounge, 2006 WL 4285241, at *3 (E.D. Cal. Sept. 25, 2006) (“It has been held that

19   where a type of damages is requested in the complaint in an amount to be proved,

20   but the amount is not specified, recovery in excess of an amount stated is

21   permitted.”) (citing Henry v. Sneiders, 490 F.2d 315, 317 n.2 (9th Cir. 1974)).


     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT ~ 2
      Case 1:18-cv-03242-RMP       ECF No. 13    filed 07/20/20   PageID.121 Page 3 of 4




 1         Plaintiff’s complaint also requests reasonable attorney’s fees and costs. ECF

 2   No. 1 at 6. Plaintiff’s attorney has submitted a declaration, supporting $1,645.00

 3   in costs and $2,543.00 in attorney’s fees. ECF No. 12. Reasonable attorney’s fees

 4   generally are determined by the “lodestar” calculation method in which the Court

 5   first determines a reasonable fee by multiplying the “the number of hours

 6   reasonably expended on the litigation” by “a reasonable hourly rate,” Hensely v.

 7   Eckerhart, 461 U.S. 424, 433 (1983), and, second, determines whether the lodestar

 8   amount should be adjusted by any extenuating factor contemplated in Kerr v.

 9   Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975).

10         Plaintiff’s request for attorney’s fees seeks the lodestar amount for the

11   attorney and paralegals that worked on this case. The Court finds that the hourly

12   rates are reasonable in light of the many fee requests this Court has reviewed.

13   However, the Court will not allow Plaintiff to collect attorney’s fees for hours

14   spent responding to the Court’s Order to provide supplemental documentation.

15   This documentation should have been submitted with the Motion for Default

16   Judgment. Accordingly, the Court awards $2,201.00 in attorney’s fees.

17         Finally, Plaintiff’s requested legal expenses and costs also are specified in

18   counsel’s declaration and appear consistent with necessary expenses to secure

19   relief for Plaintiff in this action. See ECF No. 12.

20         Accordingly, IT IS HEREBY ORDERED:

21         1. For the reasons stated in the Court’s Order at ECF No. 11, Plaintiff’s


     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT ~ 3
      Case 1:18-cv-03242-RMP      ECF No. 13   filed 07/20/20   PageID.122 Page 4 of 4




 1            Motion for Default Judgment, ECF No. 10, is GRANTED.

 2         2. Default judgment shall be entered against Defendants in the amount of

 3            $302,544.46. As outlined in this Order, this total amount includes the

 4            principal loan amount, interest and fees on the loan, attorneys’ fees, and

 5            costs. Defendants are jointly and severally liable.

 6         3. Post-judgment interest shall be allowed as provided in 28 U.S.C. § 1961.

 7         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 8   Order, provide copies to counsel, and close this case.

 9         DATED July 20, 2020.

10

11                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
12                                              United States District Judge

13

14

15

16

17

18

19

20

21


     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT ~ 4
